Title: To George Washington from Samuel Blachley Webb, 1 October 1782
From: Webb, Samuel Blachley
To: Washington, George


                  
                     Light Infantry Camp October 1st 1782
                  
                  On my March from Dobb’s ferry I fell in with five or Six Noncommissioned Officers and several Privates who had gone down in a Boat from Verplanks Point and landed near Tarry town, on examination I found they had a pass from Lieut. Col. Sherman to go into the Country and return at Evening roll call, these parties have an opportunity of plundering the Inhabitants or deserting to the Enemy, it being a practice which I conceive dangerous and unmilitary has induced me to report it.  With Esteem I have the honor to be Your Excellency’s Most Obedt Servt
                  
                     Saml B. Webb
                     
                  
               